MEMORANDUM *
Margarito Origel-Haro, a native and citizen of Mexico, petitions for review of a Board of Immigration Appeals (BIA) order summarily affirming the Immigration Judge’s (IJ’s) denial of his application for cancellation of removal. We dismiss the petition.
We lack jurisdiction because Origel-Haro failed to exhaust the issue of his removability under INA § 237(a)(2)(E)(i), based on a conviction for a crime of child abuse or child neglect, before the BIA. Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004). While he did pursue the issue of whether his conviction was a crime of violence, such that it was an aggravated felony under INA § 237(a)(2)(A)(iii), the BIA found that Origel-Haro had not challenged the removability finding under § 237(a)(2)(E)(i). Assuming that Origel-Haro’s appeal included the question whether his conviction was a “crime of domestic violence,” under § 237(a)(2)(E)(i), it did not include the other crimes that section makes grounds for removal — a crime of child abuse or child neglect. For this reason the BIA remanded for Origel-Haro to seek relief from removal. On remand, the IJ denied Origel-Haro’s petition for cancellation and ordered him removed. That decision is not reviewable. 8 U.S.C. § 1252(a)(2)(B)®.
PETITION DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.